Citation Nr: 0028178	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for left leg injury, 
claimed as fracture, with left knee problem.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chronic depression.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1998 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Lincoln, Nebraska (hereinafter 
"RO"), which denied the veteran's claims for post-traumatic 
stress disorder (PTSD), residuals of a back injury, left leg 
injury (claimed as fracture, with left knee problem), 
bilateral hearing loss, tinnitus and chronic depression.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1988, the RO 
denied the appellant's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's April 1988 decision, 
which was not previously of record and is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The claims files contain competent evidence that the 
veteran may have PTSD that is related to his service.

4.  The claims file does not contain medical evidence showing 
that the veteran currently has residuals of a back injury, a 
left leg injury (claimed as fracture, with left knee 
problem), bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The RO's April 1988 decision, which denied a claim of 
entitlement to service connection for PTSD, became final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's April 1988 decision denying the appellant's claim for 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1999); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claims for service connection for residuals of a back 
injury, a left leg injury (claimed as fracture, with left 
knee problem), bilateral hearing loss and tinnitus are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD-New and Material

The RO denied the veteran's claim for PTSD in a decision, 
dated in April 1988.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

In this case, in October 1997, the veteran applied to reopen 
his claim for PTSD.  In June 1998, the RO determined that new 
and material evidence had not been received.  Citing Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The veteran has 
appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  First, 
VA must determine whether the evidence is new and material 
under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a) 
(1999), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107( a) (West 1991).  Finally, the third step 
of the Elkins analysis requires VA to evaluate the claim on 
the merits after ensuring that VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the last determination denying the benefit sought.  See 
Elkins v. West, 12 Vet. App. at 213-214.  Accordingly, the 
Board must consider whether new and material evidence has 
been presented since the RO's April 1988 decision.

In this case, the RO denied the veteran's claim for PTSD in 
April 1988 after noting that the claims file did not contain 
a diagnosis of PTSD.  The evidence received since the RO's 
April 1988 decision includes a VA hospital report, dated in 
December 1987.  This report contains diagnoses that include 
PTSD.  Although this diagnosis suffers from a number of 
deficiencies (discussed infra), when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In addition, a May 
1989 VA hospital report contains an Axis III diagnosis of 
"possible PTSD," and shows that the veteran reported 
witnessing inservice stressors.  As this evidence was not of 
record at the time of the RO's April 1988 decision, and as 
the record did not contain medical evidence showing PTSD at 
that time, these VA hospital reports are not cumulative or 
redundant of evidence that was of record in April 1988, and 
the Board finds that this evidence is "new."  The Board 
also finds it "material" in that it bears directly and 
substantially upon the specific matter under consideration 
and is so significant it must be considered in order to 
decide fairly the merits of the veteran's claim.  This 
evidence is significant because it indicates that the veteran 
may have PTSD that is related to his service.  In light of 
Board's finding that new and material evidence has been 
presented, the veteran's claim of entitlement to service 
connection for PTSD is reopened, and the Board will proceed 
to step two of the Elkins analysis by determining whether the 
veteran's PTSD claim is well grounded.  


II.  Well Groundedness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  PTSD, Chronic Depression

With regard to the claim for PTSD, to establish a well-
grounded claim for service connection for PTSD, the record 
must include a medical diagnosis of PTSD (showing a current 
disability), lay evidence of an in-service stressor (showing 
service incurrence), and medical evidence of a nexus between 
the PTSD and the stressor (linking the current disability to 
service).  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  

In this case, the record includes the veteran's contentions 
that he experienced stressors during his service sufficient 
to cause PTSD.  Specifically, in a statement received in June 
1998, he asserted that he is a "Vietnam veteran" was in 
"indirect combat" during service.  No other details were 
provided.  The Board notes that in October 1997, the veteran 
claimed that he had witnessed stressors while serving aboard 
the U.S.S. Constellation.  In addition, in a letter, received 
in February 1988, the veteran asserted that he had recurring 
nightmares of a small Vietnamese child with his head blown 
off, and that he once had to get away from V.C.  He also 
claimed to have seen his buddies floating in the water after 
a firefight, and dead children lying next to body bags.

The veteran's service records do not show complaints, 
treatment or a diagnosis involving a psychiatric disorder. 

The claims file includes a December 1987 VA hospital report 
which contains a diagnosis of PTSD.  In addition, a May 1989 
VA hospital report contains an Axis III diagnosis of possible 
PTSD, and shows that the veteran reported witnessing both 
post-service and inservice stressors.  Based on the 
foregoing, the Board finds that the claim for PTSD is well 
grounded.  

Furthermore, with regard to the claim for chronic depression, 
the Board notes that VA hospital and outpatient treatment 
reports, collectively dated between 1987 and 1998, show that 
the veteran's diagnoses include major depression.  As the 
outcome of the veteran's claim of entitlement to service 
connection for PTSD could have a significant impact on the 
outcome of the issue of entitlement to service connection for 
chronic depression, these issues are considered inextricably 
intertwined, and must be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

B.  Residuals of a back injury, Left Leg Injury, Hearing 
loss, Tinnitus

With regard to the claims for residuals of a back injury, 
left leg injury (claimed as fracture, with left knee 
problem), bilateral hearing loss and tinnitus, the veteran's 
service medical records show that in May 1974 he was treated 
for back pain after a motor vehicle accident.  An X-ray was 
negative.  The impression was multiple trauma-low back pain.  
In September 1975, the veteran was apparently treated for 
back pain.  X-rays of the lumbosacral spine were within 
normal limits.  There was no diagnosis.  In March 1976, he 
again received treatment for low back pain.  The impression 
was lumbosacral strain, chronic.  In April 1976, he was 
treated for left knee pain.  There was no diagnosis.  On June 
26, 1976, he was treated for what was thought to be a torn 
meniscus, left knee.  A report, dated June 28, 1976 shows 
that X-rays of the knee were within normal limits, and that 
the impression was possible torn medial meniscus.  A 
separation examination report, dated in September 1976, shows 
that his lower extremities, ears, drums and spine were 
clinically evaluated as normal.

As for the post-service medical evidence, the claims file 
contains VA hospital and outpatient treatment reports, 
collectively dated between 1987 and 1998.  These reports do 
not show residuals of a back injury, left leg injury (claimed 
as fracture, with left knee problem), bilateral hearing loss 
or tinnitus.  A VA joints examination report, dated in June 
1998, shows that the diagnoses were, "By patient report, 
remote history of lumbosacral spine injury with a normal exam 
this date," and normal left knee.  Associated VA X-rays of 
the lumbosacral spine, left knee and left tibia/fibula were 
all normal. 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, the Board finds 
that the claims file does not contain current medical 
evidence showing that the veteran has residuals of a back 
injury, a left leg injury (claimed as fracture, with left 
knee problem), bilateral hearing loss or tinnitus.  
Accordingly, the claims must be denied as not well grounded.  

The Board has considered the veteran's assertions to the 
effect that he has the claimed conditions as a result of his 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to a diagnosis, or as to the etiology of the claimed 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, this argument does not provide a factual predicate 
upon which service connection may be granted. 

In reaching this decision, the Board has considered the 
veteran's representative's arguments as contained in the 
notice of disagreement, received in September 1998, (with 
attachment) to the effect that a remand is required because 
VA failed in its duty to assist.  Specifically, it is 
asserted that VA must afford the veteran an independent 
medical opinion on his claims, that the C-file was not 
reviewed, and that his June 1998 VA examination was 
inadequate because nexus opinions were not included in the 
report. 

However, the Board first points out that a well-grounded 
claim is prerequisite to the VA's duty to assist.  
Specifically, the United States Court of Appeals for the 
Federal Circuit has held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed.Cir. 1997).  As the veteran has not presented 
well-grounded claims, the duty to assist the veteran, to 
include examinations and/or an independent medical opinions, 
does not arise.  See Slater v. Brown, 9 Vet. App. 240 (1996); 
Franzen v. Brown, 9 Vet. App. 235 (1996).  

With regard to the adequacy of the June 1998 VA joints 
examination, the Board notes that this report shows that the 
VA examiner recorded the past medical history, noted the 
veteran's current complaints, and conducted a physical 
examination.  His assessment indicates that the veteran does 
not have the claimed conditions.  For these reasons, the 
Board finds that the examination of June 1998 is adequate for 
rating purposes.  Furthermore, as the veteran has not 
submitted medical evidence showing that he currently has any 
of the claimed conditions, a remand for review of the claims 
file, nexus opinions or independent medical opinions would 
serve no purpose and is not warranted.  See VAOPGCPREC 20-95 
(July 14, 1995) (VA examiner must review a claimant's prior 
medical records only when such a review is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions).  As a 
final matter, the denial of the veteran's attorney's 
procedural and "duty to assist" contentions is included 
within the present appeal, and does not require a separate 
Notice of Disagreement, Statement of the Case, Substantive 
Appeal, or Supplemental Statement of the Case on this issue.  

To the extent that the RO may have denied any of the claims 
on the merits, although the Board considered and denied this 
appeal on a ground different from that of the RO, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
these claims to the RO for consideration of the issue of 
whether the appellant's claims are well grounded would be 
pointless and, in light of the law cited above, would not 
result in determinations favorable to him.  VAOPGCPREC 16-92; 
57 Fed.Reg. 49,747 (1992).  Further, the Court has held that 
" when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for residuals of a back injury, left leg 
injury (claimed as fracture, with left knee problem), 
bilateral hearing loss and tinnitus is denied.

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  To this extent, the appeal is granted 
subject to the following remand provisions.  
REMAND

As previously stated, the claims file contains a December 
1987 VA hospital report which contains a diagnosis of PTSD.  
However, this report suffers from a number of deficiencies.  
For example, the report does not discuss any specific 
stressors, or even contain a claim of either participation in 
combat or the witnessing of an inservice stressor.  This 
report also shows that the veteran was admitted primarily for 
treatment of mixed substance abuse, and it is not accompanied 
by any indicia of reliability, such as a reference to combat 
or other stressors, psychological testing, additional medical 
comment, or citation to clinical findings.  Of particular 
note, this notation appears to have been based on the 
veteran's inaccurate assertion that, "He is 50% service-
connected for post-traumatic stress syndrome."  The notation 
in issue therefore appears to be no more than a bare 
transcription of lay history.  See LaShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also McQueen v. West, 13 Vet. 
App. 237 (1999).  Furthermore, the Board points out that even 
if it were to assume that a clear diagnosis of PTSD has been 
shown, this notation does not link such PTSD to the veteran's 
service.  With regard to the May 1989 VA hospital report, 
this report shows that the veteran was primarily admitted for 
alcohol detoxification, and that his Axis I diagnoses were 
alcohol dependence, continuous, polysubstance dependence, 
continuous, and major depression.  Although this report 
contains an Axis III diagnosis of "possible PTSD," this 
"diagnosis" is equivocal in its terms, appears to be based 
on reports of both inservice and post-service stressors 
(i.e., fear of being shot while in the United States).  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, given the foregoing deficiencies in the 
PTSD diagnoses, the Board has determined that a remand is 
required for additional development, to include a VA 
psychiatric examination.

As a final matter, the Board notes that in December 1997, the 
RO sent the veteran a PTSD questionnaire in which he was 
asked to provide additional details concerning his claimed 
stressors.  There is no record of a response.  On remand, the 
RO should make another attempt to obtain details of the 
claimed stressors from the veteran.  In this regard, the 
Court has held that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this case, a review of the 
submitted evidence shows that the veteran has not provided 
any objective evidence of participation in combat, nor has he 
provided useful names, dates and/or places, or other useful 
identifying information, which would allow for verification 
of his claimed stressors.  Therefore, unless additional 
details are submitted by the veteran as outlined below, it 
does not appear that further development and attempt at 
verification is indicated.  See M21-1, Part IV, paragraph 
11.38(f)(2) (Change 65, October 28, 1998).

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide a list of the 
claimed stressors, to include a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, type 
and location, units involved, and any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

2.  Following the veteran's response 
pursuant to the first paragraph of this 
REMAND, the RO undertake any action 
deemed necessary to attempt to verify the 
veteran's claimed stressors. 

3.  After the development outlined in the 
first two paragraphs of this REMAND has 
been completed, or after a reasonable 
period of time has passed without a 
response to the RO's request for 
information as indicated in the first 
paragraph of this remand, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine whether he has 
PTSD or chronic depression.  If the 
veteran has PTSD and/or chronic 
depression, the examiner should report 
whether it is at least as likely as not 
that the veteran's PTSD and/or depression 
is related to his service.  With regard 
to the claim for PTSD, the examiner 
should comment on the presence or absence 
of other traumatic events and their 
relevance to the current symptoms, and 
the RO must provide the examiner with the 
summary of any verified stressors, and 
the examiner must be instructed that only 
these verified stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The claims files should be 
provided to the examiner in connection 
with the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issues of service connection for PTSD 
and chronic depression on a de novo 
basis.  

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran unless or until 
he is notified.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).

 

